                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 LARRY PHILLIP GRAVETT,
                            Plaintiff,
 vs.                                           Case No. 17-CV-532-FHM
 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security
 Administration,
                            Defendant.

                                 OPINION AND ORDER

       Plaintiff’s Attorney’s Motion for an Award of Attorney Fees, [Dkt. 21], is before the

Court. Counsel seeks approval of an attorney fee award of $13,855 pursuant to the terms

of 42 U.S.C. § 406(b) and the contingency fee contract between Plaintiff and counsel.

Counsel has certified that Plaintiff has been advised of the fee request, and Plaintiff has

expressed he does not object to the requested fee award. [Dkt. 21-3].

       Section 406(b)(1) allows an award of attorney fees, payable from the past due

benefits withheld by the Social Security Administration, when the district court has

remanded a Social Security disability case for further proceedings and benefits are

awarded on remand. McGraw v. Barnhart, 450 F.3d 493 (10th Cir. 2006). 42 U.S.C. §

406(b)(1)(A) provides that a court may award “a reasonable fee . . . not in excess of 25

percent of the . . . past due benefits” awarded to the claimant. The fee is payable “out of,

and not in addition to, the amount of the [the] past-due benefits.” Section 406(b)(1)(A) does

not replace contingency fee agreements between Social Security claimants and their

counsel.   Instead, that section requires the district court to review contingency fee

agreements as an “independent check” to assure that the agreement yields a reasonable
result. Gisbrecht v. Barnhart, 535 U.S. 789, 807, 122 S.Ct. 1817, 1828, 152 L.Ed.2d 996

(2002). Section 406(b) provides a boundary that agreements are unenforceable to the

extent that they provide for fees exceeding 25 percent of the past-due benefits. Id.

       In determining whether a fee resulting from a contingency fee contract is reasonable,

it is appropriate to adjust the attorney’s recovery based on the character of the

representation and the results the representation achieved. A reduction is in order if the

attorney is responsible for delay, so the attorney will not profit from the accumulation of

past-due benefits while the case is pending in court. In addition, if the benefits are large

in comparison to the amount of time counsel spent on the case, the fee award may be

adjusted. Id. 535 U.S. at 808, 122 S.Ct. at 1828. Further, the burden to prove the fee is

reasonable is placed upon the attorney seeking the fee. Id. at n.17.

       Plaintiff and counsel entered into a contract ,[Dkt. 23-2], which is a contingency fee

arrangement that provides if the attorney prevails before the federal court on Plaintiff’s

behalf, and Plaintiff is awarded benefits by the Social Security Administration, Plaintiff

agrees to pay counsel a fee for federal court work equal to 25% of the past due benefits.

       The undersigned concludes that the requested fee award of $13,855 which is 17%

of Plaintiff’s past due benefit award as reflected in the record submitted is reasonable. That

award comports with the contract between counsel and Plaintiff and is within the statutory

limits of §406(b). The fee yields an hourly rate of approximately $ 484 per hour for 28.65

hours of work performed before the district court, which does not amount to a windfall.

Often a fee recovery in a percentage-based contingency fee contract will be higher than

the fee produced by a straight hourly rate agreement. That circumstance serves to induce

attorneys to risk providing legal services in cases where they may not be paid. And finally,

                                              2
when the amount of the EAJA fee award, $4750, is returned to Plaintiff in accordance with

Weakley v. Brown, 803 F.2d 575, 580 (10th Cir. 1986), the net result is an out-of-pocket

payment from Plaintiff of $9105 which is about 11 percent of his past due benefits.

      Plaintiff’s Attorney’s Motion for an Award of Attorney Fees Under 42 U.S.C. §

406(b), [Dkt. 21], is GRANTED as follows:

      Counsel is awarded $13,855 to be paid from Plaintiff’s past due benefits being

withheld by the Commissioner for attorney fees. The Commissioner is directed to release

fees withheld up to $13,855 from the funds being withheld by the Commissioner for

attorney fees. In accordance with Weakley v. Brown, 803 F.2d 575, 580 (10th Cir. 1986),

upon receipt of payment, counsel is required to refund $4,750 to Plaintiff, which is the

amount of the EAJA award.

      SO ORDERED this 8th day of March, 2019.




                                            3
